NOS.
12-11-00211-CR
     
12-11-00212-CR
                        
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
KATHRYN
LYNNE GREEN,                           §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to possession of a controlled substance with intent to deliver
(methamphetamine in the amount of four grams or more but less than two hundred
grams) and unlawful possession of a firearm by a felon. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
Appellant to imprisonment for twenty years and seven years, respectively. 
Appellant filed a notice of appeal.
            We
have received the trial court's certification showing that this is a plea
bargain case and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(a)(2).  The
certification is signed by Appellant and her trial counsel.  The clerk’s record
supports the trial court’s certification.  See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).  Accordingly, we dismiss the
appeal.
Opinion delivered July 20, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT PUBLISH)